          Case 1:19-cr-00931-WHP Document 29 Filed 04/05/20 Page 1 of 1
                                         Renato C. Stabile
                                          Attorney at Law
                                     580 Broadway, Suite 400
                                       New York, NY 10012
                                         212-219-1469 (o)
                                        212-219-1897 (fax)
                                      917-204-0181 (mobile)
                                    renato.c.stabile@gmail.com


                                                            April 5, 2020


 BY ECF
 Honorable William H. Pauley III
 United States District Judge
 Southern District of New York
 Daniel Patrick Moynihan United States Courthouse
 500 Pearl St.
 New York, NY 10007

                        Re:    United States v. Osborne, et al., 19 Cr. 931 (WHP)
 Dear Judge Pauley:
         I am the attorney for Lywan Reed, a defendant in the above-referenced matter. With the
 consent of the Government and Pre-Trial Services, I write to request modification of Mr. Reed’s
 bail conditions, which includes a condition of home detention with electronic monitoring. I
 request that the location of Mr. Reed’s home detention be transferred from his current residence
 at 31-38 51st St., Apt. 1D, Queens, NY 11377, where he resides with his friend, Kanesha
 McLaren, to the residence of his mother, Denise Vaughan, at 500 Mother Gaston, Apt. 6B,
 Brooklyn, NY 11212. Mr. Reed’s mother is a surety who signed his bond. At the time Mr.
 Reed’s bail conditions were imposed, his mother was in the process of obtaining her apartment.
 She has now settled in and has the ability to have Mr. Reed live with her, which we believe will
 be a better and more supportive living situation for him. I have spoken with both Bernisa M.
 Mejia, Mr. Reed’s Pre-Trial Services Officer, and Assistant United States Attorney Rebecca
 Dell, who both advise that they have no objection to this request.
        I thank the Court for its consideration.
                                                            Respectfully submitted,
Application granted.                                                /s/
                                                            Renato C. Stabile
 cc:    AUSA Rebecca Dell
        All Defense Counsel
        (via ECF)



        April 6, 2020
